La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Mediante el presente recurso la peticionaria, la Fiscal Iris Meléndez Vega (en adelante la Fiscal Meléndez), nos *654solicita que revoquemos la sentencia emitida el 14 de marzo de 2000 por el Tribunal de Circuito de Apelaciones y, en consecuencia, que reinstalemos la determinación del Tribunal de Primera Instancia, Sala de San Juan, me-diante la cual se descalificó al Ledo. Juan R. Marchand Quintero como representante de la parte demandada recu-rrida, Caribbean International News Corporation, Gaspar Roca y José A. Purcell (en adelante El Vocero). Los hechos pertinentes a la resolución del caso de autos son sencillos y no están en controversia.
I — !
La descalificación del licenciado Marchand Quintero ocurrió en un caso de daños y perjuicios por libelo y difa-mación instado por la Fiscal Meléndez contra El Vocero de Puerto Rico y otros, caso Civil Núm. KDP-92-0574. El liti-gio entre las partes en este caso ha sido intenso y extenso. Distintos incidentes procesales del pleito han sido objeto de diversos recursos ante el Tribunal de Circuito de Apelacio-nes y ante este Tribunal. Desde sus inicios en 1992, han comparecido en representación de El Vocero dos (2) aboga-dos: el Ledo. Juan R. Marchand Quintero y el Ledo. Francisco Ortiz Santini.
En los casi ocho (8) años que lleva pendiente de resolu-ción ante el foro de instancia, el caso ha sido objeto de varias reasignaciones a distintos jueces debido a inhibicio-nes o problemas de calendario. En vista de ello, el 26 de enero de 2000 el Honorable Carlos Rivera Martínez, Juez Administrador del Centro Judicial de San Juan, asignó el caso mediante orden administrativa al Honorable Víctor M. Rivera González. Hasta ese momento habían interve-nido un total de seis (6) jueces y un (1) Comisionado Especial. Este último fue designado en 1998 para recibir la extensa prueba anunciada por las partes. A nivel de tribunal de instancia, tres (3) de los jueces se inhibieron.
*655Los incidentes que llegaron al Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito) también tuvieron que ser reasignados en numerosas ocasiones antes de ser resueltos. En dicho tribunal la mayoría de las reasignaciones respondieron a la inhibición, motu proprio o a solicitud de recusación incoada por el licenciado Mar-chand Quintero, de diversos magistrados. En total, en dicho foro hay cuatro (4) paneles íntegros que no participan en los incidentes relacionados al caso y por lo menos diez (10) jueces individuales estaban inhibidos.
Al día siguiente de serle asignado el caso en el tribunal de instancia al Hon. Rivera González, éste diligentemente coordinó por teléfono una reunión con los abogados de las partes. La convocó a los fines de evaluar “si todavía tenía vigencia cualquier oferta transaccional o, en la alternativa, señalar el comienzo del juicio en las próximas dos semanas”. Se pautó la reunión para el 1ro de febrero de 2000 a las 4:00 p.m.
Llegado el día de la reunión, un par de horas antes de celebrarse ésta, el licenciado Marchand Quintero llamó a la oficina del Honorable Rivera González. Esto ocurrió aproximadamente a las 12:30 del mediodía. El Juez no se encontraba en ese momento. El licenciado Marchand Quin-tero dejó un mensaje con la secretaria expresando que le urgía comunicarse con el magistrado antes de la reunión pautada para ese día a las 4:00 p.m. Poco después de la 1:00 de la tarde, el Honorable Rivera González devolvió la lla-mada al licenciado Marchand Quintero. La subsiguiente conversación entre el letrado y el Juez es la que provoca la descalificación cuya validez examinamos en el recurso de autos.
Al contestar el teléfono, el licenciado Marchand Quin-tero comenzó por decirle al Juez Rivera González que “no sabía cómo expresarle algo, que antes le había sucedido *656con otro Juez”;(1) que se le había hecho difícil comunicár-selo y que no quería que le cogiera “en frío” durante la vista. Expresó entonces el letrado al Juez Rivera González que cuando informó a su cliente, el Sr. Gaspar Roca, presi-dente de El Vocero, que el caso había sido asignado a su cargo, el señor Roca le indicó: “espérate un segundito, ha-blamos después, porque creo que tengo algo.” El señor Roca quedó en que cotejaría y luego le informaría.
Continuó el licenciado Marchand Quintero relatando al Juez que el señor Roca le informó que sus ejecutorias judi-ciales en la Sala de lo Criminal durante 1998 y 1999 eran objeto de una investigación por parte del periódico. Añadió que ya tenían una declaración jurada. Prosiguió el letrado expresando al Juez que, tras recibir la información del se-ñor Roca, se había comunicado personalmente con los in-vestigadores de El Vocero y que éstos eran ex agentes del Negociado Especial de Investigaciones. Alegadamente los investigadores le informaron que “la investigación estaba caminando” y que ya tenían documentos, entrevistas y fuentes informativas.
Acto seguido, el Juez Rivera González le indicó al licen-ciado Marchand Quintero sentirse agobiado y le expresó lo siguiente: “Mire Ledo., déjeme utilizar una expresión bien puertorriqueña: Ay bendito, yo nunca he utilizado mi puesto para algo ilegal o impropio” e invitó al licenciado Marchand Quintero a que planteara lo que le había expre-sado vía telefónica en la reunión que se celebraría ese mismo día a las 4:00 p.m. Entonces, el licenciado Marchand Quintero expresó al magistrado que le preocupaba que du-rante el trámite del caso surgieran artículos periodísticos. Según el letrado, esto lo pondría a él en una posición difícil, la cual describió de la manera siguiente:
Primero, por haber gente que sabe que se está investigando, el no publicarse nada, con el devenir del tiempo podría inter-*657pretarse como que de alguna forma El Vocero ha tratado con manos de seda o, ¡vamos!, con algún propósito malo de aventajarse. Y por el contrario, si estuviese el caso activo ante usted y decidiesen publicar lo que sea que decidan publicar, pues, la gente va a pensar, incluyendo obviamente a la parte demandante y su distinguida representación, van a pensar que lo que estamos haciendo es de alguna forma palanqueando el criterio profesional de Vuestro Honor.
En fin, la preocupación del letrado se fundaba en que tanto la publicación, como la no publicación de los artícu-los, presumiblemente peyorativos, que pudieran resultar de la investigación, podría interpretarse de forma impropia. Al parecer, el licenciado entendió que los actos de su cliente, El Vocero, en ejercicio de la libertad de prensa, le son imputables a él como alguna forma de conducta impro-pia o contraria a los cánones del Código de Etica Profesional.
Luego de señalar al Honorable Rivera González los de-talles sobre la investigación que El Vocero alegadamente conducía en torno a sus ejecutorias y de hacer referencia a los artículos que probablemente resultarían de ella, el li-cenciado Marchand Quintero reveló al Magistrado que la comunicación pretendía prevenir al Juez de que solicita-rían formalmente su recusación en conformidad con la Re-gla 63 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Alas 4:10 de la tarde se celebró la reunión en el salón de sesiones y, según le había anticipado, el Juez Rivera Gon-zález invitó al licenciado Marchand Quintero a que expre-sara para el expediente lo que previamente le había comu-nicado por teléfono. Además, lo exhortó a que solicitara un remedio si entendía que era adecuado. El licenciado Mar-chand Quintero accedió a la invitación resumiendo para el expediente el incidente telefónico.
El Juez, por su parte, añadió algunos detalles a la ver-sión del licenciado, los cuales este último admitió que eran acertados. El Juez manifestó que, aunque carecía de juris-dicción para valorar si la comunicación ex parte del letrado *658implicaba una violación de carácter ético, entendía que ésta, por su contenido, podría tener “un grado mayor de impropiedad”. Añadió que la comunicación del letrado in-cluso podía entenderse como que “en alguna forma bordea[ba] en ilicitud” en virtud de lo dispuesto por el Art. 247 del Código Penal, 33 L.P.R.A. see. 4443, que establece como delito grave la pretensión de influir en un Juez me-diante amenazas o por medio de persuasión.
Acto seguido, el Juez ordenó la transcripción de los pro-cedimientos y dispuso que se remitieran a la consideración del Tribunal Supremo para la evaluación de las implicacio-nes éticas que pudiera tener la comunicación ex parte del licenciado Marchand Quintero. (2) Además, el magistrado descalificó al letrado como abogado de El Vocero en el caso. Finalmente, indicó que no iba a inhibirse en el caso, pues no tenía prejuicio personal ni judicial en cuanto a los he-chos del caso, las partes o los litigantes.
Por su parte, el licenciado Marchand Quintero expresó que la manifestación telefónica había sido “una simple cor-tesía” y no “una amenaza”. El Honorable Rivera González señaló que entendía que, dentro de la totalidad de las cir-cunstancias, el acercamiento “ex parte” no constituía una deferencia.
El 3 de febrero, el Honorable Rivera González emitió una resolución en la que recogió las consideraciones de he-cho y los fundamentos de derecho que lo llevaron a ordenar la descalificación. En la referida resolución aclaró que re-tenía al licenciado Francisco Ortiz como abogado de El Vocero. Cabe destacar que este último labora para el licen-ciado Marchand Quintero y ha firmado casi todos los docu-mentos que obran en autos, incluyendo un informe con an-telación al juicio de cincuenta (50) páginas.
Con relación a la descalificación del licenciado Mar-*659chand Quintero, el Juez explicó que la decretó como una medida preventiva a los fines de continuar el trámite en el caso y de preservar su independencia como juzgador. Se desprende de la resolución que el Juzgador ofreció especial consideración a la crítica situación de retraso causada por el patrón de inhibiciones de jueces ocurridas durante el trámite del caso.
El 16 de febrero, El Vocero presentó una petición de cer-tiorari ante el Tribunal de Circuito, en la cual planteó que había errado el tribunal de instancia al decretar sumaria-mente y en corte abierta la descalificación del licenciado Marchand Quintero para continuar representándolos. En esa misma fecha, el foro apelativo intermedio emitió una resolución ordenando la paralización de los procedimientos ante el Tribunal de Primera Instancia y concedió un tér-mino de diez (10) días para que cualquier parte interesada se expresase respecto al recurso.
El 14 de marzo el Tribunal de Circuito dictó una senten-cia mediante la cual revocó la descalificación decretada por el tribunal de instancia. Dicho foro resolvió que la descali-ficación no se justificaba en los méritos. Además, concluyó que el tribunal de instancia violó el debido proceso de ley tanto del letrado, como de sus representados.
Inconforme, la Fiscal Meléndez acudió ante nos. Solicitó la revocación de la sentencia del Tribunal de Circuito y la reinstalación de la orden de descalificación. (3)
La adecuada solución del caso de autos requiere diluci-demos dos (2) controversias. En primer lugar, debemos de-terminar si las actuaciones del licenciado Marchand Quin-*660tero justificaban, en los méritos, una orden de descalificación. En segundo lugar, nos toca analizar la su-ficiencia de las garantías procesales otorgadas al letrado antes del decreto de descalificación. Con el beneficio de la comparecencia de ambas partes, procedemos a resolver.
II
El Tribunal de Circuito resolvió que los actos del licen-ciado Marchand Quintero no justificaban, en los méritos, una descalificación. Expresó dicho foro que el mecanismo apropiado para canalizar el incidente antes relatado hu-biese sido instar un proceso disciplinario contra el abogado. Interpretó que sólo puede utilizarse el meca-nismo de la descalificación para evitar que los abogados incurran en conflictos de intereses. Erró el Tribunal de Cir-cuito en su interpretación.
De entrada debemos aclarar que un acercamiento ex parte de un abogado a un juez, en teoría, podría dar lugar a tres (3) tipos de procedimientos distintos, dependiendo del contenido y la gravedad de la comunicación. Estos son: (i) una descalificación, (ii) un procedimiento disciplinario por violación a los cánones del Código de Ética Profesional y (iii) un proceso criminal por violación al Art. 247 del Código Penal, 33 L.P.R.A. see. 4443. Para los efectos del caso de autos, sólo resulta relevante examinar los hechos bajo la primera figura: la descalificación.
Los procedimientos de descalificación no constituyen acciones disciplinarias. Por el contrario, hemos reconocido la descalificación “como una medida preventiva para evitar posibles violaciones a los Cánones de Ética Profesional”. (Énfasis suplido.) K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633, 637 (1988). A ello responde que, en el ejercicio de su poder inherente para tomar medidas dirigidas a supervisar y controlar la conducta de los *661abogados que postulan ante sí, el Tribunal de Primera Ins-tancia puede descalificar abogados sin menoscabar nuestra jurisdicción original y exclusiva para atender acciones disciplinarias. Véase íd., págs. 637-638.
Los tribunales pueden utilizar la descalificación, además, como mecanismo para asegurar la adecuada marcha de un litigio. Basados en el deber de mantener el orden y control de los procedimientos que se ventilan ante ellos, los tribunales inferiores tienen la facultad de descalificar abogados para evitar “actos disruptivos” de éstos. Dicho de otro modo, al manejar los procedimientos en un caso, el juez tiene la potestad de descalificar a un abogado si ello resulta necesario para el logro del objetivo primordial de todo tribunal: la solución justa, rápida y económica de los pleitos. Véase la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Del mismo modo, el juez puede denegar una solicitud de descalificación presentada por una parte adversa, cuando entienda que ella se ha interpuesto como una táctica dilatoria del procedimiento.
Así, pues, la utilización del mecanismo de la descalificación no se limita, como sostiene El Vocero, a evitar violaciones del Canon XX del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. La descalificación puede otorgarse fundamentada en una de dos (2) situaciones: (i) prevenir una violación a cualquiera de los cánones del Código de Ética Profesional o (ii) para evitar actos disruptivos de los abogados durante el trámite de un pleito.
Los tribunales de instancia tienen la facultad de ordenar motu proprio la descalificación de un abogado. También pueden otorgarla accediendo a una solicitud de parte. En Otaño v. Vélez, 141 D.P.R. 820 (1996), distinguimos la primera situación de la segunda. (4) Con relación a la *662descalificación motu proprio, que es la que nos atañe, allí expresamos que cuando el tribunal dicta la descalificación bajo estas circunstancias, no es necesario que se aporte prueba sobre una violación ética, ya que la apariencia de impropiedad podrá ser utilizada, en caso de duda, a favor de la descalificación. Liquilux Gas Corp. v. Berrios, Zaragoza, 138 D.P.R. 850 (1995). Véase, además, In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984). Cuando la orden de descalificación responde a la necesidad del juez de agilizar el tramite de un pleito, tampoco será estricta-mente necesario que éste reciba prueba adicional. No debe perderse de vista que en estos casos, de ordinario, las cir-cunstancias que motivan el dictamen han ocurrido en su presencia.
En suma, al examinar en lo sustantivo la procedencia de una descalificación, procede hacer un análisis de la totalidad de las circunstancias para valorar si la actuación del abogado constituye un “acto disruptivo” o si tiene el potencial de desembocar en una violación de los cánones del Código de Ética Profesional. Examinemos los hechos ante nos.
En el caso de autos, el Tribunal de Primera Instancia consideró que el acercamiento del abogado mediante la co-municación telefónica fue “poco prudente”. El Juez Rivera González, quien íue el recipiente de las expresiones del licenciado Marchand Quintero, las percibió “como una in-tervención indebida en la función judicial”. Interpretó el Juez que no se trataba de una simple cortesía del letrado, *663sino más bien y en el mejor de los casos, de una comunica-ción ex parte dirigida a provocar su inhibición voluntaria. Además, el Juez percibió que dicho acercamiento le podría desarrollar algún grado de aprehensión ante la futura con-ducta del abogado.(5)
El Juez consideró tanto el amplio patrón de inhibiciones en este caso, como el considerable atraso que éste lleva. Por ello, estimó prudente la descalificación como un meca-nismo efectivo de manejo del caso que adelantaría su resolución. Además, pesó en su ánimo el hecho de que El Vocero no quedaría en estado de indefensión, pues le per-mitió al licenciado Ortiz Santini continuar a cargo del caso. El Juez entendió que de permitirle al licenciado Marchand Quintero continuar en el caso, su conducta tenía el poten-cial de tornarse contraria a los cánones del Código de Etica Profesional.
Al explicar los factores considerados en su decisión, el Juez expresó lo siguiente en la Resolución de Descalifica-ción:
Las interpretaciones, correctas o equivocadas, en muchas ocasiones son el resultado de eventos anteriores y posteriores al evento concomitante.
No podemos pasar por alto que varios compañeros jueces y juezas se han inhibido de presidir en este caso y que una de las juezas fue objeto de varias publicaciones en el periódico El Vo-cero, donde criticaban su gestión judicial, y que con posteriori-dad se inhibió de continuar presidiendo el caso.
Descifrar la intención de la llamada, esto es, qué perseguía la misma, es más que un ejercicio jurídico uno de lógica, sentido común y conocimiento de la intríngulis de la litigación puertorriqueña. Además, si la conducta del licenciado Mar-*664chand Quintero fue correcta o entraña algún grado de violación ética, es asunto sobre el cual no tenemos competencia investigativa.
Es suficiente la duda que nos surge para considerar prudente la descalificación del compañero abogado. De continuar el li-cenciado Marchand Quintero representando a la parte code-mandada, se dificultaría el manejo del caso y el juez suscri-biente pudiera desarrollar algún grado de aprehensión sobre la conducta de este abogado litigante. (Énfasis suplido.)
Ante la totalidad de las circunstancias en este caso, la determinación tomada por el Tribunal de Primera Instan-cia nos parece acertada. Entendemos que quien está en mejor posición para determinar las implicaciones que el acercamiento ex parte del licenciado Marchand Quintero tiene para el curso del pleito es el propio Juez Rivera González. Este recibió la llamada y tuvo la oportunidad de escuchar de primera mano la totalidad de la conversación.
Determinar la intención de la llamada y si ésta constituye una base adecuada para la descalificación conlleva un ejercicio de determinación mixta de hecho y de derecho. En cuanto a las determinaciones de hecho y adjudicación de credibilidad de un tribunal de instancia, reiteradamente hemos resuelto que, como norma general, no intervendremos con éstas en ausencia de error manifiesto, pasión, prejuicio o parcialidad. Véanse: Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1995); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357 (1982).
En lo que respecta a la determinación de derecho que hace el tribunal de instancia al descalificar, se trata de una decisión impregnada del alto grado de discreción que tiene dicho foro en el manejo procesal de un caso. Como es sabido, los tribunales apelativos no debemos, con relación a determinaciones interlocutorias discrecionales procesales, sustituir nuestro criterio por el ejercicio de discreción del tribunal de instancia, salvo cuando dicho foro haya incurrido en arbitrariedad o craso abuso de discreción. *665Véanse: Lluch v. España Service Sta., 117 D.P.R. 729, 745 (1986); Valencia, Ex parte, 116 D.P.R. 909, 913 (1986); Ortiz Rivera v. Agostini, 92 D.P.R. 187, 193 (1965). Especial-mente cuando, como en el caso de autos, tanto el juez como la parte están de acuerdo con los hechos materiales relata-dos en la resolución de descalificación.
En vista de lo anterior, este Tribunal tendría facultad para revisar la determinación en los méritos de una descalificación en casos como el presente, sólo cuando el tribunal inferior abuse de su discreción. Examinados los hechos particulares de este caso, resolvemos que el Juez Rivera González no abusó de su discreción.
Se trata de un caso que al momento de la descalificación llevaba ocho (8) años pendiente ante el foro de instancia sin que la parte demandante hubiese logrado tener su día en corte. Durante su trámite un total de trece jueces (13) se inhibieron motu proprio. El licenciado Marchand Quintero presentó solicitud de recusación para lograr la inhibición de otros tres (3) jueces, entre ellos el Juez Rivera González.(6) Notamos que en cada una de las ocasiones en que El Vocero presentó una recusación, ésta se fundamen-taba en que el periódico investigaba o había publicado ar-tículos, criticando la conducta del juez recusado. Toda esta *666información era de conocimiento del licenciado Marchand Quintero al momento de originar la comunicación que pro-voca su descalificación.
Consciente del escabroso camino recorrido por el pleito, el Juez Rivera González pautó una reunión con los abogados para un día después de haberle sido asignado el caso. Un obstáculo no tardó en anteponerse y frustrar los efectos de tan encomiable diligencia. El licenciado Marchand Quintero originó la controversial llamada pocas horas antes de celebrarse la vista pautada. A esto se le añade, que la llamada “cortesía” adelantó información hasta entonces desconocida por el Juez, sobre lo que serían los fundamentos para solicitarle la inhibición. Esto es, hasta ese momento, el Juez no sabía de la investigación, por lo cual no existía base alguna que justificase la presentación de una recusación. Cabe señalar que mero conocimiento de que se lleva a cabo una investigación o de que pudiera llegarse a publicar una noticia sobre un juez, de por sí, no puede dar base a su recusación.
Al igual que el juzgador de instancia no hemos podido ignorar el patrón de inhibiciones de varios jueces a inicia-tiva propia, algunos luego de solicitarse la recusación. Tampoco hemos podido obviar el patrón de artículos publi-cados en torno a algunos de los magistrados que han par-ticipado en el caso, que también aparentan haber provo-cado la inhibición de algunos de éstos.(7)
En cuanto al Juez Rivera González, que actualmente tiene a cargo el caso, hemos notado que mientras estaba pendiente el recurso de certiorari ante el Tribunal de Cir-cuito de Apelaciones, El Vocero publicó una serie de seis (6) artículos en torno a sus ejecutorias. Estos se publicaron consecutivamente durante los días 28 y 29 de febrero de *6672000, y 1ro, 2, 3 y 6 de marzo de 2000. Todos ellos estuvie-ron ubicados en las primeras diez (10) páginas del diario. El primero de la serie logró la privilegiada posición de pri-mera plana.
En concreto, la totalidad de las imputaciones hechas por la serie de artículos al juez se reducían a haber sido bené-volo con ciertos acusados. Cabe destacar que el último ar-tículo de la serie lo utilizó El Vocero para traer ante la opinión pública diversas quejas en torno a las intervencio-nes del magistrado en casos en los que el periódico era parte. Entre otras cosas, El Vocero expresó que “ [r] ecientemente, Rivera González no se inhibi[ó] ante una solicitud a esos efectos, en el caso de la fiscal Iris Meléndez contra este diario”. De la totalidad de las circunstancias surge con meridiana claridad que El Vocero no escatimó en esfuerzos para lograr la inhibición de distintos jueces, in-cluyendo al Honorable Rivera González.
Solicitar la inhibición de un juez sin fundamentos sólidos para ello, en un litigio con una trayectoria procesal tan accidentada como el presente, justificaba la orden de descalificación emitida por el Juez Rivera González en el ejercicio de su discreción en el manejo del caso. Además, desde el punto de vista de la Etica Judicial, el Juez Rivera González tenía el deber de evitar colocarse en una posición en que su imparcialidad pudiera razonablemente ser cuestionada. Véase el Canon XI de Etica Judicial, 4 L.P.R.A. Ap. IV-A.
No es una buena práctica llamar por “cortesía” a un magistrado para adelantarle tanto el hecho de que se solicitará una recusación, como los fundamentos para ello. No sólo se presta a variadas interpretaciones, sino que circunvala el mecanismo formal dispuesto para ello en la Regla 63 de Procedimiento Civil, supra.
Bajo ningún concepto deben interpretarse nuestras expresiones en este caso como que desalientan la pre-*668sentación de solicitudes meritorias de recusación. Por el contrario, se alienta a los abogados a que soliciten la recu-sación cuando existan fundamentos sólidos para ello. Sin embargo, el mecanismo que deben utilizar es el provisto en la Regla 63 de Procedimiento Civil, supra. Dicha regla dis-pone claramente que la solicitud formal de recusación “de-berá ser presentada tan pronto el solicitante advenga en conocimiento de la causa de recusación”.(8)
Tomando en consideración lo antes expresado, y a la luz de la totalidad de las circunstancias en este caso, resolve-mos que el Honorable Rivera González no abusó de su dis-creción al utilizar el mecanismo de la descalificación para evitar que se continuara socavando el principio cardinal de las normas procesales: lograr justicia de forma rápida y económica. (9)
Pasemos ahora a examinar si se le garantizaron al le-trado y a sus representados los derechos procesales correspondientes.
I — ! HH HH
El Tribunal de Circuito de Apelaciones resuelve la controversia procesal aplicando a la descalificación, por *669analogía, las normas sobre el desacato criminal impuesto sumariamente. La analogía entre el desacato criminal im-puesto sumariamente y la descalificación de un abogado en un pleito civil resulta inapropiada por las diferencias entre los derechos involucrados en ambas situaciones.
El desacato criminal versa sobre la conducta constitu-tiva de delito la cual podría conllevar hasta pena de reclusión. El interés afectado en el desacato criminal es de incuestionable valor y preeminencia. El interés de un abo-gado en representar a una parte, o de una parte a ser re-presentada por un abogado en particular, no goza de la misma jerarquía; sobre todo en pleitos civiles.
Tampoco pueden aplicarse a casos de descalificación las garantías del debido proceso otorgadas a abogados en procedimientos disciplinarios por violación a los cánones del Código de Etica Profesional. En estos últimos, el abogado se expone a una sanción o penalidad que podría ir desde una amonestación o suspensión temporera del ejercicio de la profesión, hasta el desaforo y privación permanente de su título. Al igual que en el desacato criminal, son mucho mayores y serias las posibles consecuencias para los derechos del abogado afectado. Recalcamos que la descalificación no es ni una sanción, ni una medida disciplinaria. Se trata de una herramienta para evitar violaciones a los cánones del Código de Etica Profesional o para eliminar “actos disruptivos” que obstaculicen la debida marcha de un litigio.
Al aplicar las garantías del debido procedimiento de ley el Tribunal de Circuito expresa, además, que la descalificación de un abogado implica derechos fundamentales, no sólo de éste, sino de su representado. Invoca como apoyo a estas afirmaciones a los casos de Otaño v. Vélez, supra; Sánchez Acevedo v. E.L.A., 125 D.P.R. 432 (1990), e In re Vélez, 103 D.P.R. 590 (1975). Hemos examinado los casos citados. Ciertamente en ellos se reconoce “el derecho que le asiste a todo ciudadano de escoger libremente el abo-*670gado que lo represente”. (Énfasis suplido.) Sin embargo, no hemos encontrado que se califique tal derecho como uno fundamental.
Por el contrario, en Lizarríbar v. Martínez Gelpí, 121 D.P.R. 770, 785 (1988), resolvimos expresamente que, en el ámbito de lo civil, “no se reconoce el derecho de asistencia de abogado a los litigantes”. Esto es, ni siquiera existe un derecho a tener representación legal durante un pleito civil. Menos aún, por lo tanto, existe un derecho fundamental a estar representado por determinado abogado, o, como en este caso, a estar representado por más de un abogado simultánemente. No entendemos la pretensión de elevar la prerrogativa de elegir libremente representación legal den-tro de un pleito civil a la categoría de derecho fundamental.
Sin lugar a dudas en Otaño v. Vélez, supra, reconocimos que, conforme al debido proceso de ley, un abogado tiene derecho a ser oído y presentar prueba antes del tribunal resolver una solicitud de descalificación interpuesta por la parte adversa. Pero, ¿cuál es la extensión de ese derecho cuando el tribunal descalifica motu proprio?
En el caso de autos, los únicos testigos del incidente que provoca la descalificación estuvieron presentes en la vista. Además, el Juez advirtió al letrado, antes de concluir el acercamiento telefónico, que lo invitaría a vertir para el expediente su versión de lo acontecido. En la vista, el Juez le otorgó amplia oportunidad tanto para narrar la conver-sación telefónica, como para pedir “el remedio que enten-diera adecuado”. Además, el Magistrado expresó en la vista los fundamentos por los cuales procedía la descalifi-cación y dio al licenciado Marchand Quintero la oportuni-dad de reaccionar a éstos. La resolución emitida por escrito fue fiel a los hechos narrados y discutió ampliamente los fundamentos de derecho que llevaron al Juez a descalificarlo. Finalmente, recalcamos que en este caso tanto el juez como el letrado estaban de acuerdo con los *671hechos y contenido de la llamada telefónica. No habiendo controversia en los hechos en este caso, sólo restaba aplicar el derecho.
Ante los hechos particulares de este caso, entendemos que la vista celebrada el 1ro de febrero concedió al licen-ciado Marchand Quintero suficiente oportunidad de ser oído. Erró el Tribunal de Circuito al definir la extensión y los contornos aplicables del debido proceso de ley.
Por último, aclaramos que la mera existencia de una investigación periodística y posible subsiguiente publicación sobre las ejecutorias de un juez no trae, como consecuencia automática, su inhibición voluntaria o mediante solicitud recusación. De otra forma, en teoría, bastaría con que un periódico demandado comience una investigación o publique artículos sobre cada juez a cargo de su caso para provocar una serie ininterrumpida de inhibiciones o recusaciones. Ello, hasta que su caso fuese juzgado por el magistrado de su predilección o, entre otras cosas, hasta que la parte adversa se canse de litigar; o la prueba deje de estar disponible; o se afecte la memoria de los testigos por el paso del tiempo. No son nuevas, aunque si reprobables, las prácticas de ganar un litigio por agotamiento de las partes o los testigos, o mediante el llamado “judge shopping”. Los jueces, especialmente los de instancia, tienen un deber de evitar que esto suceda.
Por los fundamentos antes expuestos se dictará senten-cia revocando la emitida por el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, y se confirma la resolución dictada por el Tribunal de Primera Instancia, Sala de San Juan, que ordenó la descalificación del Ledo. Juan R. Marchand Quintero del caso Civil Núm. K DP92-0574, Iris Meléndez Vega v. El Vocero de Puerto Rico, Inc y otros.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Corrada Del Río disintió con *672una opinión escrita. El Juez Asociado Señor Rebollo López se inhibió.
— O —

 Se refería al Hon. Ángel G. Hermida Nadal.


 Una vez recibida la transcripción de los procedimientos, siguiendo el trámite ordinario, este Tribunal refirió el expediente del caso de conducta profesional a la consideración del Procurador General para la investigación y preparación del corres-pondiente informe.


 Los errores planteados leen como sigue:
“A. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL RECONO-CER GARANTIAS DE DEBIDO PROCEDIMIENTO DE LEY ENTERAMENTE INAPLICABLES AL INCIDENTE DE DESCALIFICACIÓN ANTE SI, CONCLU-YENDO ERRÓNEAMENTE QUE HUBO PRIVACIÓN DE DERECHOS CONSTI-TUCIONALES DE LOS RECURRIDOS Y SU ABOGADO.
“B. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL RESOLVER QUE LOS HECHOS DEL CASO Y LA DOCTRINA RELACIONADA NO REQUE-RÍAN LA DESCALIFICACIÓN DECRETADA DEL LCDO. JUAN R. MARCHAND QUINTERO.”


 En el segundo supuesto, esto es, en las situaciones cuando la parte contraria solicita la descalificación, el tribunal deberá considerar los factores siguientes: (i) si quien solicita la descalificación tiene legitimación activa para invocarla; (ii) la gra-*662vedad de la posible violación ética involucrada; (iii) la complejidad del derecho o los hechos pertinentes a la controversia y el “expertise” de los abogados implicados; (iv) la etapa de los procedimientos en que surja la controversia sobre descalificación y su posible efecto en cuanto a la solución justa, rápida y económica del caso, y (v) el propósito detrás de la descalificación, es decir, si la moción está siendo utilizada como mecanismo para dilatar los procedimientos. Véase Otaño v. Vélez, 141 D.P.R. 820, 828 (1996).
En suma, al examinar en lo sustantivo la procedencia de una descalificación, procede hacer un análisis de la totalidad de las circunstancias sopesando los crite-rios antes enumerados.


 En In re Rivera Cruz, 126 D.P.R. 768 (1990), este Tribunal examinó hechos muy similares a los de autos. El entonces Secretario de Justicia, Ledo. Héctor Rivera Cruz, envió un mensaje a un juez a través del Juez Administrador del Tribunal a los efectos de que se proponía solicitar su recusación. En aquella ocasión este Tribunal declinó ejercer su jurisdicción disciplinaria con relación al letrado. Ello, sin embargo, no es óbice para sostener los méritos de la descalificación ante nos. Aunque la con-ducta del licenciado Marchand Quintero no llegase a configurar una violación ética, cosa sobre la cual no estamos pasando juicio, podría resultar suficiente para sostener una descalificación.


 El 24 de abril de 1995 el licenciado Marchand Quintero promovió una solici-tud de recusación del Hon. Gustavo Rodríguez en el recurso Núm. KLCE-95-00036 Iris Meléndez Vega v. El Vocero y otros. El fundamento fue la publicación en agosto de 1992 de dos (2) noticias sobre la conducta del magistrado cuando ejercía la abogacía. La moción logró provocar la inhibición voluntaria del Juez, ya que este accedió a la solicitud sin ulterior trámite.
El 8 de octubre el licenciado Marchand Quintero promovió una solicitud de recusación de la Hon. Jocelyn López Vilanova en el recurso Núm. KLCE9800977, Iris Meléndez Vega v. El Vocero y otros. Una vez más el fundamento fue que El Vocero publicó “múltiples noticias” sobre la jueza dos (2) años antes; esto es, “durante gran parte del año 1996”. Alegadamente trataban de “conducta sumamente impropia” de ésta. Al momento de presentar la moción el incidente ante el foro apelativo interme-dio se había resuelto y dicha determinación había sido confirmada por este Tribunal. La Jueza nunca resolvió la moción.
Finalmente, el licenciado Marchand Quintero presenta una solicitud de recusa-ción contra el Juez Rivera González. Esta vez se fundamentó la solicitud en la exis-tencia de una investigación sobre las ejecutorias y la “posible” publicación posterior de artículos al respecto.


 La Honorable Gloria M. Iagrossi Brenes se inhibió mediante resolución emitida el 12 de julio de 1999. Ello, luego de que El Vocero comenzara a publicar una serie de cinco (5) artículos sobre supuestos actos indebidos de esta Jueza. Las noti-cias se publicaron los días 9, 12, 13, 14 y 16 de julio de 1999.


 Coincidimos con el Juez Rivera González en que:
“No es necesario recurrir a indicarle al juez o anticiparle la existencia de una causa de recusación. El solo hecho de adelantar este tipo de información, sin que se haya radicado la moción, puede generar diferentes interpretaciones.
“¿Qué se pretende con el adelanto de información que posiblemente pueda uti-lizarse como base para solicitar la recusación de un juez?
“¿Se pretende persuadirlo para que se inhiba a iniciativa propia [aún cuando la recusación como cuestión de derecho resulte inmeritoria]? ¿Puede considerarse lo expresado como una forma de intimidación o amenaza si el juez determina no inhi-birse? ¿Genera este anticipo de información animosidad o agradecimiento hacia quien lo provee?
“La contestación inescapable [sic] es que este tipo de acercamiento es poco pru-dente y que puede considerarse como una intervención indebida en la función judicial ....”


 Al llegar a este resultado no prejuzgamos el caso de conducta profesional que actualmente es objeto de un recurso separado e independiente ante este Foro. Tam-poco estamos pasando juicio sobre si el patrón de inhibiciones respondió a una estra-tegia dilatoria premeditada por el licenciado Marehand Quintero.